Case 6:21-cv-00158-WWB-EJK Document 1-3 Filed 01/22/21 Page 1 of 3 PagelD 16

EXHIBIT
_ Case 6:21-cv-00158-WWB-EJK Document 1-3 Filed 01/22/21 Page 2 of 3 PagelD 17

|
3
J
’

IN THE CIRCUIT COURT FOR YOLUSI4. COUNTY, FLORIDA
PROBATE DIVISION

INRE: ESTATE OF
ADDISON WOOLLEN MCNAIRY, ' ‘File No.: 2018-11957 -PRDL
Deceased Division: 10 7

 

 

DENNIS LEE GORDEN,
Vv.
STEVEN CHAUNCY,

 

IDA’

STATE OF TEXAS ]
COUNTY OF DALLAS =

BEFORE ME, the undersigned authority, personally appeared, Michael C. Main,
who, after being first duly swom, deposes and says as follows: wo

i. My name is Michael C. Main and | am a long time resident of Volusia
County, Florida.

2. The factual content of this Affidavit is based upon my personal knowledge.

3. On or about May 4, 2007, | was having lunch at the bar in the Halifax River
Yacht Club with Robert Weber.

4, During cur lunch we were approached by Michael D. Clower, a local

attorney, who asked us if we would witness a document for him.

5. The document was a Last Will and Testament for Addison Woollen McNairy.
i signed as a witness on the document and so did Robert Weber.

6. Neither Mr. Waber nor myself even saw Mr. MeNalry sign his Wil.
Case 6:21-cv-00158-WWB-EJK Document 1-3 Filed 01/22/21 Page 3 of 3 PagelD 18

: ~

7. On the date and time we signed as witnesses to the Wil, I don't believe Mr.
McNairy was even in the bullding.

8. Neither Mr. Weber nor myself realized that our failure to sea Mr. NeNalry
sign the Will made the Will void.

FURTHER AFFIANT SAYETH NAUGHT.

NieDll Cpe:

Michael C. Main, Affiant

; +n
The foregoing Instrument was acknowle i 1¥
November , 2018, by Michael C. Main, who predoned , vers un Aw oye

Bae

 
